Title: To John Adams from the Count Frederik von Reventlow, 22 August 1785
From: Reventlow, the Count Frederik von
To: Adams, John


          
            Monsieur,
            Jermÿn street, ce 22. Aout 1785.
          
          C’est avec bien de la reconnoissance que j’ai reçû la communication que Vous avés bien voulu me faire, de la maniére dont les Etats unis d’Amérique, ont accueilli la decision du Roi mon Maitre, de la question proposée par Vous, Monsieur, il ÿ a quelque tems au Ministre du Roi, alors à la Haÿe, Mr. de St. Saphorin, par rapport à la reception de Candidats Américains dans les Ordres saints de l’Eglise Episcopale communément dite Anglican
          Je ne manquerai pas de transmettre à ma Cour par le Courier d’aujourdhui la Copie de la Resolution du Congrés du 21. Mars dernier, et je crois pouvoir Vous assurer d’avance, Monsieur de la satisfaction avec laquelle le Roi recevra ce temoignage d’Amitié de la part d’un Etat, auquel Il sera toujours disposé de donner des preuves de Sa bienveillance aussi bien que de Sa plus parfaite considération.
          Veuillés recevoir en même tems les assurances des sentimens três parfaits avec lesquels, j’ai l’honneur d’être, / Monsieur! / Votre, / trés humble et très obeissant / Serviteur
          
            Reventlow.
          
         
          TRANSLATION
          
            Sir
            Jermÿn Street, 22 August 1785
          
          I was very grateful to receive the communication you were so kind to send to me on the reaction of the United States of America to the decision of my lord the king regarding the question you, sir, proposed to the minister of the king then at The Hague, Mr. Saint Saphorin, about the reception of American candidates into the holy orders of the Episcopal Church, commonly known as Anglican.
          I will not fail to transmit the copy of the resolution of Congress of 21 March to my court by today’s post, and I believe I can assure you in advance, sir, of the satisfaction with which the king will receive this friendly gesture on behalf of a state for which he will always be disposed to show evidence of his goodwill and utmost consideration.
          At the same time, may it please you to receive assurance of the most perfect sentiments with which I have the honor to be, sir, your most humble and most obedient servant
          
            Reventlow.
          
        